Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 25, 2019                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  159118(64)                                                                                            Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Megan K. Cavanagh,
                                                                                                                        Justices
            Plaintiff-Appellee,
                                                                    SC: 159118
  v                                                                 COA: 338601
                                                                    Jackson CC: 16-004024-FC
  PERCY EDWARD TAYLOR,
             Defendant-Appellant.
  ______________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to exceed the page
  limitation for his reply is GRANTED. The 19-page reply submitted on April 3, 2019, is
  accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  April 25, 2019

                                                                               Clerk